NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Argued November 8, 2011
                                 Decided February 14, 2012

                                           Before

                             MICHAEL S. KANNE, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 11-1855

RON GURANOVICH,                                  Appeal from the United States District
     Plaintiff-Appellant,                        Court for the Northern District of Illinois,
                                                 Eastern Division.
       v.
                                                 No. 09 C 3167
MICHAEL J. ASTRUE,
Commissioner of Social Security,                 Sidney I. Schenkier,
    Defendant-Appellee.                          Magistrate Judge.

                                          ORDER

       Ron Guranovich applied for social security disability benefits in 2005, alleging that
his post-traumatic stress disorder (PTSD) had left him unable to work since 1995. But the
administrative law judge concluded that even with limitations from his PTSD, Guranovich
possessed the residual functional capacity (RFC) to work at a significant number of jobs in
the national economy as of December 31, 2000, his date last insured, and so found him not
disabled. We affirm.
No. 11-1855                                                                           Page 2

         When Guranovich came home from Vietnam, the war came home with him.
Guranovich suffers from PTSD, which sometimes causes him to believe he is back in the
Vietnam War under threat of attack. Triggers of his PTSD include loud noises, blinking
lights, rainstorms, haircuts, and various smells, including perfumes, cleaning solvents, and
damp clothing. He thrashes in his sleep, and his wife, Linda Guranovich, no longer sleeps
in the same bed with him, owing to an incident in which she awoke to find her husband
asleep with his hands around her throat. During heavy rains, she reports that her husband
sits in their garage with a gun, insisting that “they’re out there behind the rain.”

       When these symptoms began, however, is uncertain. The Guranoviches allege that
the symptoms began in the early 1990s and became disabling in 1995. But because
Guranovich did not seek any treatment until 2003, no contemporaneous medical evidence
supports his alleged onset date. The first medical record consists of cursory doctors’ notes
from 1969, immediately after Guranovich returned from Vietnam. They describe
Guranovich as easily upset and suffering from head and hand tremors, rapid heartbeat, an
upset stomach, and an inability to gain weight. But other than chiropractic records
unrelated to his PTSD, this is Guranovich’s last medical record for more than thirty years.

       Guranovich finally sought help for his PTSD in 2003, when he began regular
treatment at a local veterans center with readjustment counseling therapist Ignacio Ramos.
Ramos later opined in a letter to the ALJ that Guranovich was “unemployable” due to his
PTSD. Guranovich also visited a neurologist, who opined that Guranovich suffered from
PTSD, likely anxiety disorder, and glaucoma. A year after he began counseling, Guranovich
began regular treatment with psychologist Dr. Ronald Ballenger, who opined that
Guranovich’s PTSD symptoms “probably were extant subsequent to [Vietnam] service but
have worsened with age.”

        In 2005, the ALJ held what would be the first of two hearings at which he reviewed
Guranovich’s medical records and his testimony about his subjective symptoms, as well as
testimony from a medical expert and a vocational expert. Critically, the ALJ did not ask the
medical expert any questions about Guranovich’s PTSD; only about his physical symptoms
(his scoliosis and tremors).

        The ALJ issued a written decision denying Guranovich’s claim, applying the five-
step sequential evaluation, see 20 C.F.R. § 404.1520(a). The ALJ found that Guranovich was
not engaged in substantial gainful activity after his alleged onset date (step one); that he
had severe impairments, including PTSD (step two); that these impairments did not equal a
listing impairment as of the onset date (step three); and that Guranovich was not disabled
because he retained the RFC to continue his prior work until the date last insured (step
four).
No. 11-1855                                                                            Page 3

        Guranovich sought judicial review, and the magistrate judge, presiding with the
party’s consent, reversed and remanded. On remand, the ALJ conducted a second hearing,
at which additional testimony was presented by Guranovich, Guranovich’s wife, medical
expert Dr. Ellen Rozenfeld, and vocational expert Tom Dunleavy. Dr. Rozenfeld testified
that Guranovich currently met disability listing 12.06 for PTSD—which meant it was per se
disabling under Social Security rules—but could not specify an onset date because of the
lack of medical evidence before 2003. Dr. Rozenfeld also opined that a finding of disability
as of 1995, although possible, would be “a stretch because you’re talking about eight years
[from alleged onset to first date of treatment] of no file evidence and no real sense of the
chronicity of the problems.” Consistent with the prior testimony of VE Gresick, Dunleavy
testified in response to substantially identical hypotheticals from the ALJ that if
Guranovich’s mental impairments were in no way limiting, he could have continued his
prior work at the steel mill; if, however, Guranovich were restricted to limited or no social
interaction, he could not return to his prior work, but there were a significant number of
regional jobs compatible with this alternative RFC.

        After this second hearing, the ALJ again denied Guranovich’s claim. Using the
required five-step sequential analysis, the ALJ concluded that as of his date last insured:
Guranovich was not engaged in substantial gainful activity (step one); he had “severe”
impairments—including PTSD—with “more than a minimal limitation” on his ability to
work (step two); and no impairment met a listing disorder on the date last insured (step
three). At step four, the ALJ considered the testimony about Guranovich’s mental
impairments, and found Guranovich not credible, gave little or no weight to Ms.
Guranovich’s testimony and to Dr. Ballenger’s opinion, and gave considerable weight to
Dr. Rozenfeld’s testimony. Based on those determinations, the ALJ found that
Guranovich’s RFC included limitations from physical impairments but not from his mental
impairments, and that he could return to his prior work. However, the ALJ added that if he
had imposed limits on Guranovich’s capacity to interact socially with supervisors,
coworkers, and the general public, then Guranovich would not be able to return to his past
work. Proceeding to step five, the ALJ found that jobs existed in significant numbers in the
national economy compatible with this alternative RFC, and so found him not disabled.

       On appeal, the magistrate judge issued a detailed opinion upholding the ALJ’s
decision. The magistrate judge agreed with Guranovich that the ALJ’s finding at step
two—that Guranovich’s mental limitations, including PTSD, were severe—was
inconsistent with the ALJ’s finding at step four—that there were no RFC limitations from
his mental impairments. Yet the magistrate judge concluded that the error was in finding
some limitations at step two, not finding no limitations at step four, so he concluded the
error was harmless. And the magistrate judge rejected Guranovich’s challenges to the ALJ’s
No. 11-1855                                                                                Page 4

credibility determinations, finding that the lack of contemporaneous medical evidence
supported each determination.

        In this court, Guranovich argues that the ALJ erred at step four by finding “no
limitations” from Guranovich’s PTSD—a finding inconsistent with the ALJ’s earlier
conclusion at step two that the PTSD imposed “more than a minimal limitation” on his
ability to work. Guranovich urges that the ALJ was required to include limitations in the
RFC from all the impairments found to be “severe.” See 20 C.F.R. § 404.1521 (defining “not
severe” as an impairment that does not significantly limit a claimant’s work ability). Even if
the limitations from his PTSD had been slight, Guranovich contends, the ALJ should have
included them in the RFC. Since the ALJ found his limitations more than minimal at step
two, Guranovich reasons that it was clear error for the ALJ to find there were “no
limitations” at step four.

        This circuit has not yet decided whether an ALJ’s findings at step four must be
consistent with those at step two, and we need not decide the issue here, because the ALJ
did not end his analysis at step four. Instead, the ALJ went on to apply an alternative RFC,
which included limitations on social interaction to accommodate for Guranovich’s PTSD.
Even under this alternative RFC, the ALJ found at step five that Guranovich could have
worked in a significant number of jobs available in the national economy, and so found him
not disabled. Because the ALJ’s decision would be the same under this alternative RFC at
step five, any error at step four was harmless. See Spiva v. Astrue, 628 F.3d 346, 353 (7th Cir.
2010) (reaffirming that harmless error applies to social security cases); see also Diaz v. Chater,
55 F.3d 300, 307 (7th Cir. 1995) (ALJ erred in finding that applicant could do light work, but
not in finding that applicant could do sedentary work); Anderson v. Bowen, 868 F.3d 921, 926
(7th Cir. 1989) (same); Harper v. Astrue, 428 F. App’x 823, 830 (10th Cir. 2011) (ALJ included
mental limitations at step five, so their omission at step four was harmless).

        Guranovich’s other objections have less merit. He argues, for instance, that the ALJ
should have determined the onset date of his disability according to SSR 83-20, which sets
out a step-by-step analysis for determining the onset of a present disability. See SSR 83-20.
But because the ALJ did not find that Guranovich was presently disabled, he did not need
to follow SSR 83-20. See Parker v. Astrue, 597 F.3d 920, 925 (7th Cir. 2010). Guranovich also
challenges the ALJ’s various credibility determinations. But the ALJ’s credibility
determinations as to Guranovich, his wife, and Dr. Ballenger were all appropriately
grounded in the absence of corroborating medical evidence of Guranovich’s PTSD before
his date last insured. See Eichstadt v. Astrue, 534 F.3d 663, 668 (7th Cir. 2008). Contrary to
Guranovich’s assertions, the ALJ did not disregard either his wife’s testimony or Dr.
Ballenger’s opinion, but accorded both less weight because they were not supported by
No. 11-1855                                                                               Page 5

contemporaneous medical evidence. See Parker, 597 F.3d at 923; Allord v. Barnhart, 455 F.3d
818 at 821 (7th Cir. 2006).

       As we noted in Eichstadt, “the claimant bears the risk of uncertainty, even if the
reason for the sparse record is simply a long lapse of time.” Eichstadt, 534 F.3d at 668. In this
case, Guranovich’s failure to seek help for his PTSD until three years after his date last
insured—and eight years after the onset of symptoms—left the ALJ without sufficient
medical evidence to find him disabled as of that date. Accordingly, we AFFIRM.